At the trial of this action the defendant introduced a deposition taken under a commission. Several of the interrogatories proposed by the defendant were objected to, before the issuing of the commission, in this form : — “ The plaintiff objects to the fourth interrogatory ” — and at the trial the plaintiff objected to the reading of the interrogatories and answers, on the ground that the interrogatories were leading ; but Putnam J. permitted the entire deposition to be read to the jury, being of opinion that when the interrogatories were objected to before the issuing of the commission, the ground of the objection should have been specified, in order that the uefendant might have an opportunity to vary his interrogatories. And of this opinion 'were the whole Court